  Case: 4:20-cv-01670-ACL Doc. #: 9 Filed: 04/09/21 Page: 1 of 1 PageID #: 33



                             UNITE]) STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
                Plaintiff,                       )
                                                 )
          V.                                     )         No. 4:20-CV-1670 ACL
                                                 )
 MODOC, et al.,                                  )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on appeal.   -

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on appeal

[ECF No.8] is DENIED.

       Dated this   C/~ay     of April, 2021.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
